FILED
                           NOT FOR PUBLICATION
                                                                            SEP 21 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


NATALIE JEAN REIGHARD,                           No. 12-35161

              Plaintiff-Appellant,               D.C. No. 2:09-cv-00350-JLQ

 v.
                                                 MEMORANDUM*
WAYNE LONGO; CITY OF COEUR
D’ALENE; COEUR D’ALENE
POLICE DEPARTMENT; BRIAN
BRUMBAUGH; JEFF WALTHER;
JARED RENEAU, Officer; JOHN
DOE, 1-10; JANE DOE, 1-10,

              Defendants-Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                  Justin L. Quackenbush, District Judge, Presiding

                          Submitted September 19, 2016**


Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff Natalie Reighard appeals pro se from the entry of judgment against

her on a 42 U.S.C. § 1983 claim that Officer Jared Reneau of the City of Coeur

D’Alene groped her during a search incident to arrest. The case went to trial and at

the conclusion of evidence Reighard filed a motion for judgment as a matter of law

under Rule 50(a) of the Federal Rules of Civil Procedure. The district court denied

the motion, concluding there was a factual dispute for the jury to resolve. Reighard

subsequently filed a Rule 50(b) motion for judgment notwithstanding the verdict

and for a new trial. In her notice of appeal, Reighard limited her appeal to the

denial of the Rule 50(a) motion. We affirm.

      Because Reighard did not appeal the district court’s denial of her Rule 50(b)

motion we are limited to examining whether or not the district court erred in

denying her pre-trial Rule 50(a) motion. As the Supreme Court has explained,

under Rule 50(a), “while a district court is permitted to enter judgment as a matter

of law when it concludes the evidence is legally insufficient, it is not required to do

so.” Unitherm Food Systems v. Swift-Eckrich, Inc., 546 U.S. 394, 405 (2006).

Because of the existence of such discretion vested in the trial court, the “denial of

[a party’s] preverdict motion cannot form the basis of [an] appeal.” Id. at 406. The

denial of a Rule 50(a) motion is “not error . . . [i]t [is] merely an exercise of the

District Court’s discretion, in accordance with the text of the Rule and the accepted


                                            2
practice of permitting the jury to make an initial judgment about the sufficiency of

the evidence.” Id. Accordingly, we affirm the district court’s denial of Reighard’s

Rule 50(a) motion.

      Although it is not entirely clear that Reighard has appealed the district

court’s denial of her post-trial Rule 50(b) motion, assuming that she has, the

district court did not err in denying that motion, either.1 Reighard does not dispute

the validity of her DUI arrest or the reasonableness of the exterior search of her

person. Her trial theory was instead that the search became unreasonable when

Officer Reneau used his ungloved, non-searching hand, which was behind her

back, to reach under her dress and fondle her bare buttocks and vagina. Officer

Reneau testified that he wore gloves and conducted a search in accordance with

protocols designed to find weapons. He explained that he needed to reach under

her dress, but denied knowing that Reighard wore no undergarments. Officer

Reneau also testified that, if any contact with Reighard's bare buttocks or vagina

occurred, it was not intentional. This case involved conflicting testimony on basic



      1
         Reighard has not provided the court “a transcript of all evidence relevant”
to the jury’s finding that Officer Reneau did not violate her constitutional rights.
Fed. R. App. P. 10(b)(2). Although we discuss the merits of her appeal, her failure
to comply with this obligation would be sufficient reason to dismiss her appeal.
See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir. 1991) (per
curiam).
                                           3
elements of the claim. Viewing the evidence in the light most favorable to Officer

Reneau, as we must, a reasonable jury could have found that the search was

reasonable under the Fourth Amendment.

      Finally, although Officer Reneau admitted to touching Reighard’s bare thigh

to search for concealed weapons, we are unpersuaded that this fact alone made the

search unreasonable. This court has held that searches as intrusive as strip and

body cavity searches may sometimes be reasonable under the Fourth Amendment.

See Ward v. Cty. of San Diego, 791 F.2d 1329, 1332–33 (9th Cir. 1986); Fuller v.

M.G. Jewelry, 950 F.2d 1437, 1446 (9th Cir. 1991).

      AFFIRMED.




                                          4